UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7611



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JOHN AUSTIN EDWARDS,     a/k/a    Shakim,    a/k/a
Doquan Cooper,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-94-163, CA-98-225-2)


Submitted:   January 7, 1999                 Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Austin Edwards, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Austin Edwards seeks to appeal the district court’s order

denying his motions filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), and for reconsideration.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Edwards, Nos. CR-94-163; CA-98-225-2 (E.D. Va. Sept. 9, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2